 NATIONAL WASTE MATERIAL CORP.477The decision of our colleagues condemns the statements in theEmployer's letter, first by implying a meaning that is not expresslystated, and then by finding that the quotation, having said so much, didnot say enough.We would not thus impute a latent significance tothe Employer's statements, without first affording it full opportunityto present evidence that might bear upon their proper interpretation.As the Employer's remarks were not patently coercive, and especiallyas the Employer has offered evidence that may have a bearing on their,significance, we would remand this case for a further hearing.There'the Employer and all other parties would be given an opportunity tovpresent evidence relating to the circumstances referred to in the quotedlanguage from the August 8 letter, the extent to which the employeeswere aware of these matters, and any other pertinent evidence thatmight assist the Board in appraising correctly the significance of thesestatements to the employees.Perhaps that evidence would prove ourcolleagues' conclusion correct.But perhaps it would not. There-fore, in the absence of a hearing, we would not now find sufficientcause in these remarks to justify setting aside the election.NATIONAL WASTE MATERIALCORP.,PETITIONERandTEXTILE WORKERSOF AMERICA,CIO.Case No. 14-RM-40.February L7, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Milton O. Talent,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel 1 [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union moves to dismiss the petition on the ground that acertain informal settlement agreement and card check, discussed be-low, bar this proceeding.The Employer takes a contrary position,contending that whatever right to recognition the settlement agree-ment and card check conferred upon the Union was subsequently,1As the record and the brief of the Employer adequately present theissues, and posi-tions of the parties,the Employer's request for oral argument is denied.93 NLRB No. 71. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated when the Union lost its majority status as a result of thestrike it had called.On August 17, 1950, the Employer and the Union, with the Region-alDirector's approval, entered into to informal agreement in settle-ment of the charge previously filed by the Union against the Em-ployer (Case No. 14-CA-523), wherein, among other things, the Em-ployer agreed to bargain collectively upon request with the Unionas the exclusive representative of its employees.It was further pro-vided in this agreement that the charge would be withdrawn uponthe Employer's compliance with the settlement agreement. In con-junction with this settlement, the parties also entered into a stipula-tion for a cross check of the Union's authorization cards against theEmployer's payroll for the purpose of determining the Union's major-ity status.Following the cross check, the Employer recognized theUnion as the exclusive bargaining representative of its employeesand, for all that appears, negotiated in good faith to an impasse.Toenforce its demands the Union called a strike of the entire workingforce.Thereupon, the- Employer permanently replaced all thestrikers and resumed operations.A later request for reinstatementof the strikers was denied by the Employer, as was the Union's requestto revive negotiations because of the Union's asserted loss of majoritystatus.Thereafter, the Union sought to reopen the complaint case onthe ground that the Employer refused to bargain in accordance withthe settlement agreement.The Regional Director declined to do soand the case was marked closed by adjustment.No other charge hasbeen filed by the Union against the Employer.From the foregoing, it is clear that a question concerning represen-tation exists which we find can best be resolved by a Board election.By engaging in the strike, the employees assumed the role of economicstrikers 2 whom the Employer was privileged to replace permanent-ly in order to conduct its business. In these altered circumstances,we find that the Employer was justified in questioning the Union'smajority status which was put in doubt by the Union's own acts. 3The Union, however, urges in effect that the results of the cardcheck and the settlement agreement were the equivalent of the certi-fication based on a Board election and that therefore the Employershould not be permitted to challenge its majority status for at least1 year.But we have heretofore held that a card check is not entitledto the conclusive effect normally given to a certification of representa-tives based on a Board-directed election.4Nor do we find any per-2This is the net effect of the Regional Director's refusal to reopen Case No 14-CA-523and to issue a complaint therein, which determination the Board is powerless to disturb.Times Square Stores Corporation,79 NLRB 361.8Cf.N L. R B. v.Fansteel Metallurgical Coi p,306 U. S 240,261-2624JoeHearin,Lumber,66 NLRB 1276,68 NLRB 150;cf.Arrow, Hart&Hegeman Elec-trw Company,Inc., 77NLRB 258. Nor is there any statutory bar under Section 9(c) (3). DISMUKE TIRE AND RUBBER COMPANY, INC.479suasive reason for denying the Employer the right to test in a secretelection the Union's asserted majority status where, as here, it appearsthat the Employer has performed its obligation under the settlementagreement and whatever loss of majority subsequently suffered bythe Union is attributable solely to its own conduct in striking andthe lawful action of the Employer in permanently replacing thestrikers.5Accordingly, we find, contrary to the Union's contentions, that aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.We shall therefore deny theUnion's motion to dismiss.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's St.Louis, Missouri, plant, excluding general office, clerical, and profes-sional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]8we leave open the question of whether the petition would be timely,if the bargaining,pursuant to the settlement agreement had not progressed to a good faith impasse.DISMUKETIRE ANDRUBBER COMPANY,INC.andUNITEDRUBBER CORK,LINOLEUM AND PLASTICWORKERS OFAMERICA,CIO.Case No.32-CA104.February 28, 1951Decision and OrderOn October 27, 1950, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and the entire record in the case, and hereby'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].93 NLRB No. 83.